Citation Nr: 1441012	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  11-04 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right knee disability.

2. Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for diabetes to include as secondary to herbicide exposure.

3.  Entitlement to service connection for ischemic heart disease to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut (Hartford RO).

In May 2011, a video conference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file. 

The Veteran's record before VA consists of a paper claims folder as well as electronic record located in Virtual VA/VBMS.  A review of the record reveals that additional records were added to the claims file and to Virtual VA/VBMS since the statement of the case (SOC) was issued in December 2010.  In an April 2014 statement, the Veteran waived RO consideration of additional evidence received up until that date.  Additional evidence was received in July 2014, which consisted of statements by two private physicians (Drs. M.P. and L.S) concerning the Veteran's coronary artery disease and diabetes.  This evidence, however, does not require a remand for Agency of Original Jurisdiction (AOJ) consideration because it is cumulative and does not have a bearing on the issues being considered.  38 C.F.R. § 20.1304(c) (2013).  As will be explained below, at issue in this case is whether the Veteran served in the Republic of Vietnam and/or was exposed to herbicide agents.  The additional evidence does not relate to this crucial question.  

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  An unappealed July 1973 rating decision denied reopening the Veteran's claim for service connection for a right knee disability; the Veteran was notified of that decision and apprised of his appellate rights but did not appeal.  There was also no new and material evidence received within one year of that determination. 

2.  The evidence pertaining to a right knee disability received subsequent to the July 1973 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim. 

3.  In-service exposure to herbicides has not been established.

4.  Diabetes mellitus was initially demonstrated many years after service discharge and is not otherwise attributable to service.

5.  Ischemic heart disease was initially demonstrated many years after service discharge and is not otherwise attributable to service.


CONCLUSIONS OF LAW

1.  The July 1973 rating decision that denied the Veteran's claim of entitlement to service connection for a right knee disability condition is final.  38 U.S.C.A. §§ 7103(a), 7104(a) (West 2002); 38 C.F.R § 20.1100(a) (2013). 

2.  New and material evidence has been submitted to reopen the claim for service connection for a right knee disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  Diabetes mellitus was not incurred or aggravated in service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.105, 3.159, 3.303, 3.307, 3.309 (2013).

4.  Ischemic heart disease was not incurred or aggravated in service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.105, 3.159, 3.303, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Petition to Reopen - Right Knee Disability

A claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  38 C.F.R. § 3.156(a).  Evidence submitted is presumed credible for the purposes of reopening the claim, Duran v. Brown, 7 Vet. App. 216 (1995), and the threshold for reopening is low.  Shade v. Shinseki, 24 Vet. App. 110, 120-21 (2010). 

The RO initially denied the Veteran's claim for a right knee disability in a rating decision of April 1971.  The Veteran appealed that decision and the Board confirmed the denial in a January 1972 decision.  The RO declined to reopen the claim for service connection for a right knee disability in a July 1973 rating decision.  The Veteran was properly notified of the decision, filed a notice of disagreement and was given additional time but did not submit a substantive appeal.  New and material evidence was also not received within one year of the determination.  Therefore, the decision became final.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104 , 20.302, 20.1103 (2013). 

Pertinent evidence added to the claims file since July 1973 includes additional statements and testimony from the Veteran, private and VA treatment records, and a 2010 VA examination report.  In the July 2010 VA examination report, the physician noted the Veteran had right knee chondromalacia and indicated that right knee chondromalacia was documented in service records and separate from acute onset work related meniscal tear.  Additional private treatment reports reflect additional diagnoses of degenerative joint disease involving the right knee.

The Board finds that the evidence is "new" in that it was not before agency decisionmakers at the time of the July 1973 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record. Moreover, the Board finds this evidence "material" as it lends some support to a necessary element of the Veteran's claims for service connection, that of a nexus between a current right knee disorder and an injury sustained during military service.  

For these reasons, Board finds this evidence raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the criteria for reopening the claim of service connection for a right knee disability are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

II.  Service Connection - Diabetes Mellitus and Ischemic Heart Disease

      A.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The RO provided a VCAA-compliant notice letter to the Veteran in February 2010, prior to the initial adjudication of the claims.  The letter notified the Veteran of what information and evidence must be submitted to substantiate his claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The February 2010 notice letter provided notice of the type of evidence necessary to establish a disability rating and effective date. 

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  All relevant post-service evidence has been obtained, to the extent possible, with regard to the Veteran's claims for service connection for diabetes mellitus and ischemic heart disease, including service treatment records, VA and private treatment records, lay statements and hearing testimony.  

As to VA's duty to help the Veteran verify his claim that he was exposure to Agent Orange while serving on the USS Parsons in the waters off of the Republic of Vietnam, the record shows that the RO undertook the following development:  it obtained his service personnel records; in May 2010, the National Personnel Records Center (NPRC) notified the RO that a search of the Veteran's records uncovered no conclusive proof of in-country service and reported that the claimant served aboard the USS Parsons and during this time the ship was in the official waters of the Republic of Vietnam at various times from March 1970 to July 1970.

VA's duty to assist a veteran in the development of the claim includes providing an examination when indicated.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 . In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As to the claims for diabetes mellitus and ischemic heart disease, the record does not contain any evidence establishing any pertinent event, injury, or disease in service that might be related to either current disability, nor is it shown that there is any indication of a nexus between the claimed disabilities and service.  The Board finds that the evidence does not satisfy the low threshold of McLendon as neither the second nor the third criterion of the McLendon analysis is met.  As such, the Board finds that the record, including the lay and medical evidence, is adequate to render a decision as to the claims for diabetes mellitus and ischemic heart disease, and that a remand for VA examination is unnecessary. 

Regarding the May 2011 Board videoconference hearing, when conducting a hearing a Veterans Law Judge (VLJ) must suggest that a claimant submit evidence on any issue material to substantiating a claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010); 38 C.F.R. § 3.103(c)(2) (2013).  The Veterans Law Judge also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Bryant, 23 Vet. App. at 497.  During the May 2011 Board hearing, the Acting VLJ specifically noted the issues on appeal.  The Acting VLJ also sought to identify any pertinent evidence not currently associated with the claims folder and explore fully the basis for the claim by asking the Veteran about in-service events and the submission of any additional medical opinions.  There was no indication that the record was missing any evidence on issue, nor did testimony at hearing indicate that there was evidence that might have been overlooked or was outstanding that might substantiate the claims.  Therefore, the Acting VLJ substantially complied with the requirements of Bryant.  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board is not aware of the existence of any additional or relevant evidence that has not been obtained in this regard.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

      B.  Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Here, the Veteran has been diagnosed with diabetes mellitus, type 2, and coronary artery disease.  For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including diabetes mellitus, type 2, and coronary artery disease, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Additionally, the law provides that if a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); ischemic heart disease; Parkinson's disease; hairy cell leukemia; and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2013).

For the purposes of § 3.307, the term herbicide agent means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975 is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307.  The presumption requires that a veteran have actually been present on the landmass or the inland waters of Vietnam.  Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97. 

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

      C.  Analysis

The Veteran contends that his type 2 diabetes mellitus and ischemic heart disease are the result of Agent Orange exposure during service off the coast of Vietnam.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Veteran has current diagnoses of type 2 diabetes mellitus and ischemic heart disease thus meeting the first element of service connection.  38 C.F.R. § 3.303(a) ; Shedden, 381 F.3d at 1166-67.  As the Veteran's STRs do not reflect symptoms or treatment for diabetes or ischemic heart disease during service, nor does the medical evidence of record show symptoms of treatment for these disorders within one year of service, this issue turns upon whether the Veteran was exposed to herbicides during his Vietnam service, and thereby, entitled to a presumption of service connection to satisfy the issues of an in-service injury or incurrence and a nexus.  Id. 

The record reflects the Veteran had service aboard the USS Parsons (DDG 33), a guided missile destroyer, while on active duty.  According to the NPRC, the USS Parsons was deployed to Vietnam and operated in the official waters of Vietnam from March 30, 1970 to April 11, 1970, April 28, 1970 to June 17, 1970, and from July 11, 1970 to July 29, 1970.  However, the records provide "no conclusive proof of in-country service."  In addition, there was no indication that this vessel docked anywhere in Vietnam or that personnel disembarked ashore.  His service personnel records do not document service on the actual landmass or the inland waters of Vietnam.  Additionally, the Veteran himself does not indicate such was the case.  In fact, he has never contended that he was on land during his active service.  Rather, he contends that he was exposed while in Cam Rahn Bay, from being in the water, including swallowing water from a river in Thailand, or in the alternative that he was firing projectiles of Agent Orange while on the ship, and that he is entitled to presumptive herbicide exposure pursuant to 38 U.S.C.A. § 1116 on that basis.

In support of this assertion, the Veteran has stated that he fell in the water.  The Board notes that the position advocated by the Veteran that Cam Rahn Bay constitutes inland waters of Vietnam is contrary to VA's official position on this matter.  The rationale for concluding Cam Rahn Bay was an open waterway, as opposed to inland waters of Vietnam, is discussed in the December 2008 C&P Bulletin, September 2010 Training Letter, and M21-1MR provisions.  For example, in December 2008, VA Compensation and Pension (C&P) Service released Policy on Vietnam Naval Operations.  C&P Service initiated a program to collect data on Vietnam naval operations for the purpose of providing ROs with information to assist with development in Haas related disability claims based on herbicide exposure from Navy Veterans.  This particular policy statement provided further definition as what constitutes Vietnam "blue water" versus "brown water" for the purpose of determining herbicide exposure.  In general, "blue water" vessels such as gun line ships, aircraft carriers and supply and support ships operated in the blue-colored waters of the open ocean.  Smaller vessels based along the close coastal waters or within the inland waterways of Vietnam were referred to as the "brown water" navy as they operated on the muddy, brown-colored inland waterways of Vietnam.  Ultimately, VA considers open deep-water coastal harbors, such as those at Da Nang, Cam Rahn Bay, and Vung Tau to be part of the offshore blue water of Vietnam and not part of its inland waterway.  See December 2008 C&P Service Bulletin. 

In September 2010 the Veterans Benefit Administration issued a Training Letter detailing the procedures for adjudicating claims based on herbicide exposure from Navy veterans, which included the distinction between "blue water" and "brown water" vessels.  See Training Letter 10-06 (September 2010); see also VA Manual M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Part 10.k.  This letter, in pertinent part, reiterated that Da Nang Harbor and all other harbors along the Vietnam coastline were considered by C&P Service to be part of the offshore "blue water" of Vietnam and not part of the inland waterway system or "brown water" of Vietnam. 

Furthermore, the Board notes that, as published in the Federal Register December 26, 2012, VA issued a notice that presumption of exposure to herbicides for Blue Water Navy Vietnam Veterans is not supported by the currently available evidence to include a May 20, 2011, Institute of Medicine (IOM) of the National Academy of Sciences report titled, "Blue Water Navy Vietnam Veterans and Agent Orange Exposure."  The IOM reviewed a wide range of data sources including peer-reviewed literature, exposure and transport modeling, interviews with veterans, ship deck logs, and other government documents, and concluded that there is insufficient evidence to determine whether Blue Water Navy Veterans were exposed to Agent Orange-associated herbicides during the Vietnam War.  See 77 Federal Register 76170-76171, December 26, 2012). 

Thus, being in Cam Rahn Bay, in and of itself, does not constitute inland waters of Vietnam for purposes of applying the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(e).

The Board further notes that VA has also promulgated a listing of the Navy ships associated with service in Vietnam and hence exposure to herbicide agents.  This list was included as part of the December 2008 C&P Bulletin, as well as updated C&P Bulletins promulgated in January 2010, May 2011, November 2012, July 2013 and an updated list from January 2014.  In pertinent part, these lists identify ships that operated primarily or exclusively on Vietnam's inland waterways, ships that operated temporarily on Vietnam's inland waterways or docked to the shore, and ships that operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore or that smaller vessels from the ship went ashore regularly with supplies or personnel.  For ships identified as operating primarily or exclusively on Vietnam's inland waterways, a claimant need not leave the ship in order for VA to concede herbicide exposure.  On the other hand, a claimant who served aboard a ship that docked or operated on the close coastal offshore waters must provide evidence of "visitation in Vietnam" with a lay statement attesting to the fact that he or she personally went ashore, in order for VA to concede herbicide exposure.

A thorough review of all these Bulletins does not reflect that the USS Parsons was part of the list of "brown water" ships, nor is there any indication that it docked at, or transited the inland waterways of the Republic of Vietnam, coincident with the time period when the Veteran was a member of its crew.  Moreover, the Board reiterates the Veteran has at no time reported going ashore, and nothing in the record indicates that he did.

In regard to the Veteran's alternative argument that he was exposed to Agent Orange via contact with equipment that was used on the ship, the Veteran has provided no support for the his contentions that he could have been exposed to tactical herbicide agents while serving aboard a Navy ship during the Vietnam Era.

In view of the foregoing, the Board must find that the record reflects the Veteran had no in-country service or documented visitation in the Republic of Vietnam, or exposure to herbicides, including Agent Orange.  Nothing in the evidence of record indicates any other basis for such exposure.  Therefore, he is not entitled to a grant of service connection on that basis.  

The Board notes that in a July 2014 statement, Dr. M.P. noted that the Veteran had a history of premature cororonary artery disease and that he claimed to have been exposed to Agent Orange.  Dr. M.P. opined that there was a possibility that the two might be related; however, as explained above, the evidence does not establish that the Veteran was exposed to Agent Orange.  Therefore, Dr. M.P.'s opinion has no probative value.  

As already noted, the Veteran has based his claims for service connection entirely upon herbicide exposure while in the waters of Vietnam.  No other basis for relating the etiology of the claimed disabilities to service is demonstrated by the evidence of record; i.e., the Veteran has not indicated that these disabilities were otherwise caused or aggravated by an in-service disease or injury, nor is such indicated by the other evidence of record to include the service treatment records.  Further, no other presumptive provision appears applicable to the facts of this case.

Although records show that the Veteran has been treated for these conditions for the past 15 to 25 years and there is no indication that either is related to military service or that the Veteran was treated for signs and symptoms of the claimed disabilities during the first year post service. 

For these reasons, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current diabetes mellitus and ischemic heart disease were incurred in or otherwise the result of his active service, to include as due to herbicide exposure.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal must be denied.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a right knee disability is reopened, and to this extent only, the appeal is granted.

Service connection for diabetes to include as secondary to herbicide exposure is denied.

Service connection for ischemic heart disease to include as secondary to herbicide exposure is denied.

REMAND

VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A.  VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claims.  38 U.S.C.A. § 5103A(d).  

As noted above, in the July 2010 VA examination report, the physician noted the Veteran had right knee chondromalacia and indicated that right knee chondromalacia was documented in service records and separate from acute onset work-related meniscal tear.  However, the examiner noted that an assessment could not be determined at that point.  In addition, private treatment reports reflect additional diagnoses of degenerative joint disease involving the right knee.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the provider(s) of any additional treatment or evaluation he has received for his right knee, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.  

All requests and responses must be clearly documented in the Veteran's claims file and the Veteran must be notified of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  After completing the development requested above, schedule the Veteran for a VA joints examination by an appropriate medical professional to determine the nature and etiology of any current right knee disability.  The entire claim file (i.e., the paper claims file and any relevant medical records in the Veteran's VBMS and/or Virtual VA eFolder) ) should be made available to, and reviewed by, the examiner.  

The examiner should perform any diagnostic tests deemed necessary.  The examiner should opine on whether it is at least as likely as not (a 50% or higher degree of probability) that any current right knee disability had its clinical onset during the Veteran's period of service, or is otherwise related to such period of service, including to any in-service injury or disease? 

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Then readjudicate the claim in light of any additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him and his representative Supplemental Statement of the Case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


